Order affirmed, with $20 costs and disbursements to the respondent. No opinion. Present — Peck, P. J., Glennon, Cohn, Callahan and Breitel, JJ.; Peck, P. J., dissents and votes to reverse and deny the motion in the following memorandum: In my opinion there is no arbitrable issue. It is shown upon the face of the papers that respondent-appellant acted within the scope of its rights under the agreement, and that petitioner was expelled in accordance with the provisions and processes of the agreement. There is nothing which is disputable and hence nothing which is arbitrable (Matter of International Assn. of Machinists [Cutler-Hammer, Inc.], 271 App. Div. 917, affd. 297 N. Y. 519; Matter of General Elec. Co. [United Elec. Radio & Machine Workers], 300 N. Y. 262).